[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 27, 2006
                              No. 06-10866                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00170-CR-CG-1-001

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

ANTHONY RASHAWN HUNT,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (December 27, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     James D. Jeffries, appointed counsel for Anthony Rashawn Hunt in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hunt’s conviction and sentence

are AFFIRMED.




                                          2